IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0915
                              Filed July 20, 2022


C2P PIGS, LLC and C2P PIGS/KINGSLEY, LLP,
     Plaintiffs-Appellees,

vs.

DONALD M. FEDIE and AGRI CONTROL COMPANY, INC.,
    Defendants-Appellants.


      Appeal from the Iowa District Court for Sioux County, Duane E. Hoffmeyer,

Judge.



      The defendants appeal the jury’s findings that the company breached a

contract, both made fraudulent misrepresentations, and both breached a fiduciary

duty; they also appeal the combined judgments against them for $960,000.

AFFIRMED.



      Robert B. Deck, Sioux City, for appellants.

      Daniel E. DeKoter and Brandon J. Krikke of DeKoter, Thole, Dawson,

Rockman & Krikke, P.L.C., Sibley, for appellees.



      Heard by May, P.J., and Greer and Chicchelly, JJ.
                                           2


GREER, Judge.

       This civil case involves disputes between some corporations, limited liability

companies, individuals, and a partnership involved in a business venture of

purchasing, feeding, and selling pigs.

       Generally, C2P Pigs, LLC (C2P)1 was responsible for providing funding for

the purchase of pigs, and Kingsley Livestock Producers L.L.C. (Kingsley Livestock)

was responsible for funding the expenses necessary to finish and sell the pigs.

C2P and Kingsley Livestock entered into a limited liability partnership agreement,

which formed C2P Pigs/Kingsley LLP (the partnership). In turn, the partnership

entered into a management services agreement with Agri Control Company, Inc.

(Agri Control),2 which was responsible for overseeing the actual purchasing,

growing, and selling of the pigs, plus the recordkeeping and accounting that went

with it. After the venture failed, this lawsuit followed.

       As it pertains to the parties and claims left on appeal, C2P and the

partnership brought suit against Agri Control and Donald Fedie, who is the sole

shareholder of Agri Control. The plaintiffs alleged that Agri Control breached the

management services agreement it entered into with the partnership, Agri Control

and Fedie made fraudulent misrepresentations to C2P and the partnership, and

Agri Control and Fedie breached their fiduciary duties to C2P and the partnership.

The jury found in favor of the plaintiffs on each claim, awarding C2P $300,000 and

the partnership $660,000.



1 C2P is a limited liability company with shareholder Center Feed Store, Inc. and
other investors.
2 Agri Control is an Iowa Corporation that does business in Sioux County.
                                         3


      On appeal, the defendants argue that either their motion for directed verdict

or their motion for new trial should have been granted on two of the underlying

claims—they do not contest that Agri Control breached the management services

agreement. They also challenge some jury instructions, the award of damages,

and the jury’s decision that Agri Control’s corporate veil should be pierced to make

Fedie personally responsible for the breach-of-contract judgment against Agri

Control.

I. Background Facts and Proceedings.

      As part of its normal business operation, Center Feed Store stores corn for

farmers, which it will then grind, mix with soybean meal and mineral mix, and

deliver back to the farmers to feed their livestock. At times, Center Feed Store

also joined with farmer-customers in the ownership of pigs.

      The limited liability company C2P came about because of a weak market

for corn. Some farmers decided “they’d rather feed [their corn] through pigs than

hauling [the corn] to town. So that’s how [they] came up with corn-to-pork concept.”

      Dean Dekkers is an employee of Center Feed Store, of which his father,

Howard Dekkers, is the principal owner, operator, and shareholder. With the goal

of making the “corn to pork” concept a reality, Dean was put into contact with

Donald Fedie in approximately July 2014. At this point, Fedie was already the

principle shareholder of Agri Control and a shareholder and president of Kingsley

Livestock. After speaking with Dean about the concept, Fedie gave the Center

Feed Store and various farmers who were considering partnering up a thirteen-

page document titled “A Hog Finishing/Marketing Investment Opportunity.” The

beginning of the document states, “Agri Control Co in conjunction with Kingsley
                                         4


Livestock is actively in the market sourcing weaned pigs and feeder pigs to place

on feed as partners-in-feeding or on a fee basis.” It included information about

sourcing pigs, nursery facilities, finishing facilities, a sample feeding progress

report, a sample field report, and a marketing schedule.            It also included

information about Kingsley Livestock, including that it had been involved in

livestock feeding since April 2011 and had a “$1,500,000 Line-of-Credit.” The

document stated Kingsley Livestock had “entered into a management agreement

with Agri Control” and that Agri Control would “hire all administrative personnel, be

responsible for performing all internal accounting, the collection of receivables and

payment of payables, . . . the preparation of all internal financial statements and

reports to the Board and the supervision and reporting of all payments to the Board

of Managers and affiliates.”

       Some farmer-investors and Center Feed Store decided to partner with

Kingsley Livestock in carrying out the corn-to-pork concept. At Fedie’s suggestion,

the farmers and Center Feed Store formed the limited liability company C2P, with

Dean as president and Center Feed Store as managing member, in December

2014. According to Dean’s later testimony, there were fifteen shares of C2P, with

each share costing $25,000. Center Feed Store purchased 8.5 shares and other

farmer-investors purchased the rest, for a total investment of $375,000 to purchase

pigs. The farmer-investors of C2P also sold their corn to Center Feed Store and

were paid an additional $.20 on each bushel over the average monthly price as

part of the incentive to invest. The farmer-investor’s corn was mixed into feed and

then the partnership purchased it to feed the partnership’s pigs.
                                          5


       In January 2015, C2P entered into a limited liability partnership agreement

with Kingsley Livestock. Dean signed on behalf of C2P and Fedie signed on behalf

of Kingsley Livestock.      Under the partnership agreement, C2P agreed to

“contribute . . . the capital necessary to purchase approximately 2,500–2,800 head

(‘Draft’) of feeder pigs (‘Pigs’) every six to seven weeks . . . .” Kingsley Livestock

was responsible for “contributions in the amount necessary so the Partnership has

sufficient funds to pay for all expenses related to finishing the Pigs, including, but

not limited to: purchasing feed, leasing finishing barns, and reimbursing the cost

of corn purchased by Center Feed Store, Inc . . . .” As Dean testified, “C2P Pigs

were to pay for the pigs, Kingsley Livestock Producers was to pay the running

expenses” and profits and losses were to be divided 50/50.

       Then the partnership entered into a management services agreement with

Agri Control. Dean signed on behalf of the partnership, and Fedie signed on behalf

of Agri Control.    The management agreement stated “the Partnership [was]

engaged in the business of the purchase, housing and care, feeding and growing

and the sale of mature livestock (swine) for harvest” and was retaining Agri Control

to perform specific services, namely:

              (a) Develop policies to further the commercial, financial,
       administrative, or other activities of the Partnership;
              (b) Carry out the purchase and sale of livestock;
              (c) Create and implement a future market strategy;
              (d) Acquire all goods, services, and supplies as may be
       reasonably necessary to assist in the day-to-day operations of the
       Partnership;
              (e) Administer all funds received by the Partnership, and
       establish and maintain one or more bank accounts, which
       Partnership funds shall be turned over to the Partnership on the
       termination of the Agreement;
                                        6


              (f) Maintain accurate and complete financial records, kept in
      accordance with generally accepted accounting principles, showing
      all Partnership assets, liabilities, income, and expenditures;
              (g) Prepare balance sheets and income/expense statements
      at the end of the fiscal year and after every sale of livestock for
      delivery to the Partnership within thirty (30) days after the close of
      the relevant period;
              (h) At any reasonable time, inspect and copy any records held
      by the Partnership;
              (i) Determine appropriate staffing levels, selection,
      employment, training, termination of employment, salary and wages;
              (j) Report regularly to the Partnership and its board members,
      and on an as requested basis; and
              (k) Carry out and represent the Partnership in connection with
      its daily management activities.

      The operation began with its first group of pigs in 2015. The pigs were being

fed with feed from Center Feed Store, and Center Feed Store sent monthly bills to

Agri Control with the amount owed.

      The venture continued, with Dean and the farmer-investors in C2P meeting

with Fedie twice a year to get financial information about how the partnership was

doing. They met to discuss the December 31, 2015 financials report and were

given a one-page document—just an overview of general assets and liabilities,

which did not include bank account statements or itemized transaction details. The

December 31, 2015 report showed a net income loss of $105,236; the partnership

made a capital call, requiring Kingsley Producers and C2P to put another $52,618

into the partnership to divide the loss 50/50. C2P rounded up the money from its

shareholders and sent the $52,618 to Kingsley Livestock.

      By the fall of 2017, the partnership had accumulated more than $670,000

in feed bills at the Center Feed Store that Agri Control had not paid. Around the

same time, Scott Schmidt, an investor in C2P who also had his own farm
                                         7


operations,3 was told by a couple local veterinarians that the partnership had

outstanding bills with them. Dean met with Fedie, as the representative of Agri

Control, one or two times at the end of 2017 to discuss the outstanding bills and

how they would get paid. In October 2017, an attorney for Center Feed Store sent

a letter to Fedie about the unpaid feed bills, explaining that Center Feed Store

intended to put an agricultural lien on the partnership’s pigs to recover its fees

when the animals were sold. Fedie responded with an email to Howard Dekkers,

outlining a schedule for the partnership’s planned payments to Center Feed Store.

Fedie indicated the partnership planned to pay approximately $200,000 in

November, approximately $120,000 in December, and approximately $200,000 in

January.

       Fedie wanted to make another capital call, stating he needed more than

$300,000 from C2P. According to Dean, Fedie did not intend to ask for more

capital from Kingsley Livestock. Dean rejected the idea of C2P putting in more

capital, suggesting the financial reports did not support the need for an infusion of

more capital and they needed to “get to the bottom of it.”

       Dean and Howard Dekkers met with Fedie and an investor in Kingsley

(along with the respective attorneys) to discuss “[w]hy the books were so far off.”

The group decided to hire an accounting firm “to get the financials up to date and

correct.”

       According to Heath Baker, the certified public accountant (CPA) hired by

the group:


3Some of Schmidt’s farming ventures were conducted through a corporation. The
distinctions are not important for this case.
                                           8


        [I]t was determined that the current books in place were hard to
        understand, and there wasn’t a lot of confidence in the numbers, and
        what was on paper didn’t match up with . . . people’s understandings
        of their operation, and so ultimately my recollection was, well, in
        order to decide how to move forward, we need to understand what
        the actual numbers and where this operation is really at.

Baker worked with Pamela Lostroh to obtain the source documents needed to

“recreate the books” of the partnership, including “bank statements, loan line-of-

credit detail, commodity account statements, . . . folders with details of the different

hog groups [and] sales of the pigs,” and information about the expenses related to

finishing the pigs. The bank account statements showed the account was in the

name of Kingsley Livestock, and not all of the transactions were related to the

partnership. Agri Control was using QuickBooks—an accounting software—to

track the partnership’s transactions, and Baker was also given that QuickBooks

file.

        Baker’s analyzed the books “on a cash basis,[4] which means checks in, for

example, are income: Checks out are expenses. If there’s payables, or unpaid

bills, the cash hasn’t moved yet to pay those bills, so those haven’t been reflected



4Agri Control kept the books on an accrual basis. According to their witness, CPA
Prosser
             A cash basis is basically money in, money out; checks written
      and deposits made. Accrual basis is going to introduce the concept
      of receivables, that is, potentially sales that have occurred but have
      not been converted to cash yet, and then the other side, accounts
      payable, would represent bills that have been incurred, the product
      or the service has been rendered, but again has not been paid for.
             And inventories would be another example where money has
      been expended, but the matching concept with the expenditure and
      the resulting income has not happened yet, so the inventory
      represents assets expended to generate that inventory. The
      movement of that inventory to a profit-and-loss sheet would be
      connected to the sales of those inventory.
                                             9


in the QuickBooks file.” Based on his analysis, the partnership’s cash loss was at

approximately $570,000. Plus, there was outstanding bills (where no check had

yet gone out) totaling an additional approximately $660,000. He estimated the

partnership’s total loss at $1.23 million.

       The partnership members stopped doing business together in December

2018, and the partnership was dissolved in July 2019. This lawsuit followed in

September. C2P and the partnership sued Kingsley Livestock, Fedie, and Agri

Control. Kingsley Livestock never responded, and default judgment was ultimately

entered against it before trial.5 In the remaining claims, C2P and the partnership

alleged (1) Agri Control breached the terms of the management services

agreement, damaging the partnership; (2) Agri Control and Fedie made fraudulent

misrepresentations to C2P at the time C2P entered into the partnership with

Kingsley, which damaged C2P; (3) Agri Control and Fedie breached fiduciary

duties owed to both C2P and the partnership, which damaged each plaintiff; and

(4) Fedie used Agri Control “as a mere shell, serving no legitimate business

purpose,” so plaintiffs should be allowed to pierce the corporate veil and any

judgment in favor of the plaintiffs against Agri Control should be ordered against

Fedie.6


5 The plaintiffs alleged Kingsley Livestock breached the partnership agreement it
entered into with C2P by failing to perform its obligations as outlined in the
agreement, made fraudulent misrepresentations about the line of credit it could
access, and breached a fiduciary duty it owed C2P and the partnership. The
plaintiffs obtained a default judgment against Kingsley Livestock in the amount of
$576,751.90 plus interest. Kingsley Livestock did not appeal and is not a party to
this appeal.
6 Additionally, Agri Control brought several counterclaims against C2P. It alleged

(1) Agri Control was a third-party beneficiary to the partnership agreement
between C2P and Kingsley Livestock and that C2P breached the partnership
                                         10


       A four-day jury trial took place in March 2021. Baker, the CPA hired to

explain the irregularities in the partnership’s books, testified at length. Baker

described taking the information from the various financial reports Fedie (acting for

Agri Control) gave to C2P—the one-page spreadsheet documents—and

compared it to data in the QuickBooks file that was kept for the partnership by a

bookkeeper7 in Fedie’s office. For example, the year-to-date financial report from

July 31, 2016, showed the partnership had a net income of $84,227, while the

bookkeeper’s QuickBooks file showed the partnership had lost $193,065—a

discrepancy of $277,292. As of December 31, 2016, the financial report from Agri

Control to C2P stated that, year to date, the partnership had net income of $8232,

while the QuickBooks file showed the partnership lost $533,321—a discrepancy of

$541,553. Baker did a similar comparison of the partnership’s total equity—

comparing what Agri Control reported to C2P in the financial reports and what the

QuickBooks reports showed. As of July 31, 2017, for example, the Agri Control



agreement, which caused Agri Control damages and (2) C2P tortiously interfered
with Agri Control’s business. Additionally, Agri Control brought a counterclaim
against both C2P and the partnership, alleging Agri Control paid $167,125 for pigs
for the partnership, $66,397 of which was the responsibility the partnership. The
district court granted the plaintiffs’ motion for directed verdict as to the second
claim—that C2P tortiously interfered with Agri Control’s business. The jury found
that C2P breached a contract with Agri Control, but it awarded $0 in damages.
Agri Control did not appeal this ruling; it is not an issue on appeal.
        Agri Control also brought suit against third-party defendants Center Feed
store, Inc; Howard Dekkers; and Dean Dekkers. Agri Control alleged Center Feed,
Howard, and Dean “conspired with and engaged in conduct . . . to tort[i]ously
interfere with the business and contracts of Agri and defraud Agri.” The district
court granted a directed verdict in favor of the third-party defendants on this claim
before it went to the jury. Agri Control does not appeal that ruling.
7 More than one person acted as bookkeeper for the partnership from 2015 to

2018. It seems the duty largely fell upon the person(s) who were in charge of
keeping Kingsley Livestock’s books, not the person hired to keep Agri Control’s
books—Pamela Lostroh.
                                        11


financial report stated the partnership had $485,625 in total equity, while

QuickBooks showed the partnership had a negative $196,007—a difference of

more than $680,000. Finally, Baker compared the inventory costs as reported to

C2P and what the QuickBooks file showed. As of July 31, 2017, Agri Control

reported $2,055,868 of inventory costs, while QuickBooks showed $667,442 in

inventory costs—meaning Agri Control over-reported inventory costs by nearly

$1.4 million.

       Agri Control also kept “close out” data on each group8 of pigs it purchased,

finished, and sold. Each group was given a number when it started—the first group

was 1001—and then tracked as a single entity regarding purchase cost, cost to

feed them, veterinary and housing expenses, etc. in comparison to the amount for

which the group was ultimately sold. Baker took the close-out amount from each

group that was in the QuickBooks file kept by the bookkeeper and compared it to

the data from the QuickBooks file he made using the source data. He compared

the data from eighteen separate groups and found discrepancies as large as

$128,538 for a single group. For example, for group 1005, Agri Control reported

a close-out profit of $41,920, while Baker’s QuickBooks file showed a close-out

loss of $84,457—a discrepancy of $126,377. Over the eighteen groups, Agri

Control reported the partnership lost $108,170, but Baker’s QuickBooks file

showed the loss was $761,168—more than $650,000 difference.

       Baker opined that, based on his reconstruction of the partnership’s

financials, the partnership lost approximately $1.2 million over the life of the


8 According to Dean’s testimony, the number of pigs in a group can vary, and in
this case “[i]t was anywhere from 3600 to 1200” per group.
                                            12


partnership—assuming all of the outstanding bills got paid.          He testified his

analysis was done on a cash basis and included a loss of $570,000 with about

$660,000 in outstanding payables or debt,9 to total $1.2 million. The reports from

the QuickBooks file kept by the bookkeeper showed a total loss of $1,029,192.

       The plaintiffs’ attorney asked Baker, “When you were working on the

closeout section of your work that we talked about a moment ago, did you reach

any conclusions about what could have been done had someone decided to stop

this relationship at the end of 2015?” He responded, “Yeah. So . . . had the

closeouts showed the losses, significant losses, at that point in time, I would

conclude that a person would reanalyze whether they wanted to continue

participating in a partnership losing that much money or restructure it or trying to

figure out how to turn it around.” Baker testified that, based on his understanding,

it took roughly six months to finish a group of pigs after purchasing them, and if the

partnership decided to stop purchasing more pigs at the end of 2015, then “groups

1001 through 1007 would have had to have been fed out, and the total estimated

losses based on those groups would have been 500,000 roughly and avoided the

additional 700,000 of losses after that.”

       Baker noted that Kingsley Livestock used a single bank account; it did not

have a separate account for the partnership. The account was used for “6 to 7

million of other sales and 6 to 7 million of other expenses related to non-

[partnership] operations in [the] account.” Someone from Fedie’s office went

through the statements and identified which transactions related to the partnership


9Of the $660,000 owed by the partnership, approximately $570,000 was an unpaid
bill to Center Feed Store.
                                           13


and which were for Kingsley Livestock. Based on the other person’s identification

of the various pertinent transactions, Baker attempted to determine “what money

[was] contributed to the [partnership] by the two partners.” He concluded C2P

contributed $530,802.01 to the partnership, while Kingsley Livestock contributed

only $37,702.85. The partnership had outstanding debt of $660,404.64, and to

pay back that amount and get to the point where the partnership’s losses were

shared equally, C2P would need to put in another $83,652.74 while Kingsley

Livestock owed another $576,751.90.

        Finally, Baker testified that Kingsley Livestock’s $1.5 million line of credit—

which    was    mentioned     in   the   thirteen-page   document     titled   “A   Hog

Finishing/Marketing Investment Opportunity” that was given to Center Feed Store

and farmers before they formed C2P—already had approximately $900,000

borrowed against it at the time the partnership began. In other words, Kingsley

Livestock had only $600,000 available when it entered the partnership with C2P.

        On rebuttal, Baker was asked to review exhibit 16, which was a financial

report that had been given to the C2P investors. The document purported to show

the financials of the partnership as of December 31, 2015. According to Baker,

although there was testimony the reports were done on a cash basis—which Fedie

suggested explained the discrepancies between what the investors had been told

the venture lost and what the debt actually was—this report was actually done on

an accrual basis because it included an “accounts payable” section. But the

December 15, 2015 report only showed an income loss of $105,236, while the

QuickBooks report from the same period—also done on an accrual basis—showed

a loss of $300,000.
                                         14


      Mary Hubers, the bookkeeper of the Center Feed Store until she retired in

June 2018, testified at trial. She testified about Center Feed Store’s bookkeeping

system and how, when farmers ordered feed, they would tell her how much they

needed, what group it was for, and to which building it needed to be delivered.

She remembered instances of Scott Schmidt calling in and ordering feed for

Dean’s pigs, which Dean owned separately from the pigs owned by the

partnership. Although both had pigs at buildings owned or run by Schmidt, the two

sets of pigs were kept in separate buildings and the feed orders for them came in

separately. She also testified about the partnership’s unpaid feed bills:

      When it first started, the checks came in. It was, like, on time at first,
      and every month it seemed to get a little slower, and then the checks
      would come, and they weren’t—I had no idea what they were paying
      me for, which group of hogs. It was, like, one check, and it was a
      lump sum that I thought, what in the world? Where is this sum
      coming from? I couldn’t figure out what the sum was from, so I talked
      to Dean. I said, Dean, I don’t know what they’re paying here. So
      then sometimes Dean would either call [Agri Control in] Sioux Falls
      and, he said, you can call to Sioux Falls, see if you can figure out
      which ones they’re paying, so I did that a couple times, and it just
      slowly got slower and slower and less and less and then pretty soon
      we were getting no checks.

       Pamela Lostroh worked as a receptionist for Agri Control for a couple of

years in the early 2000s. In 2004 or 2005, she started working with Brandon

Bookkeeping L.L.C., which was doing the bookkeeping for Agri Control. Lostroh

took over those duties, and she continued to be responsible for Agri Control’s

bookkeeping at the time her trial deposition was taken in October 2020. She was

also asked to help with Kingsley Livestock at two separate periods when its

bookkeeper left: from March to May 2017, she paid Kingsley Livestock’s bills, and

from February to September 2018, she was responsible for the bookkeeping of
                                       15


Kingsley Livestock. During these same times she was responsible for Kingsley

Livestock’s bookkeeping, she was also responsible for the bookkeeping of the

partnership. According to Lostroh, after she was responsible for paying Kingsley

Livestock’s bills from March to May 2017, she questioned the accuracy of the

books and mentioned it to the Kingsley Livestock’s normal bookkeeper, who then

went back and reconciled some transactions.

       Don Cudmore was employed to oversee the partnership’s pigs. Cudmore

would check the barns weekly to see how the pigs were doing, barn conditions,

and if the pigs needed medicine or were getting sick. He testified as to the steps

he took to complete “closeouts” on every group of pigs and that he gave documents

to Fedie showing how many pigs were purchased; their quality; the amount spent

on food, medicine, and care; and then the amount the pigs were ultimately sold

for.10 At times, Cudmore also spoke with Fedie about the closeouts when he

handed the documents in.

       Cudmore understood the purpose of the closeout was “to supply the

shareholders with information so that they knew what was going on with their

investment and knew what was going on with their pigs.” Cudmore testified he

attended a partnership meeting in 2016 or 2017 where Fedie presented

information on the venture to the C2P investors. Cudmore was “quite surprised”

about the information that was being conveyed because Fedie “presented a bunch

of numbers that really made one think that this—this thing was going pretty well,”

but “doing closeouts,” Cudmore “didn’t see that money. [He] didn’t see that kind


10Closeouts were prepared for each group of pigs. The pigs were fed for 180 days
before being sold, and closeouts are completed after the sale.
                                         16


of profitability.” Cudmore contrasted the profits that were being reported to the

C2P investors with conversations he had with suppliers—like the pig suppliers and

Center Feed Store—who complained to him about the partnership’s unpaid bills,

and with Kingsley Livestock’s bookkeepers, who told him there was not money to

pay the feed or veterinary bills. According to Cudmore, the factors influencing the

profitability of the partnership were the quality of pigs the partnership received, a

problem with a large percentage of the pigs dying before they were sold, 11 the

market fluctuations, and that the operation was undercapitalized.        Ultimately,

Cudmore decided “this [was] not anything [he] wanted to be involved in,” and he

quit his job.

       Fedie was called by the plaintiffs and testified by deposition. He stated that

the documents that were handed out to the C2P investors at the twice-annual

meetings were prepared by the bookkeeper, who would “go to the Quickbooks

accounting system and use the accounting system, which they have sitting in front

of them, to prepare an outside balance sheet and income statement.”             The

documents were “printouts from an Excel computer system”—“not printouts from

a QuickBooks system.” Fedie testified he reviewed the reports before giving them

to the C2P investors.

       When called by the defendants, Fedie testified C2P was supposed to be

formed with initial capital of $375,000 but Dean was struggling to round up enough

investors and capital, so it actually started with $200,000 and $70,000 from Kent

Feeds; only $270,000 was released from the escrow account on January 1, 2015


11Cudmore agreed the percentage of pigs dying was “sometimes . . . as high as
ten percent.”
                                         17


as the original capital input. Fedie blamed this “undercapitalization” for the failure

of the venture, argued it constituted nonperformance by C2P under the contract,

and claimed C2P had not yet covered its share of the partnership’s losses. But,

on cross-examination, Fedie was reminded of his deposition testimony, when he

said that C2P “originally transfer[red] . . . some $400,000” to the partnership’s

account.

       Fedie denied Kingsley Livestock only ever contributed $37,702.85 to the

partnership.   In support of his denial, he testified the line of credit had

approximately $333,000 drawn on it as of June 30, 2015 and $824,000 drawn on

it as of June 30, 2017. According to Fedie, the partnership was doing well in 2017

based on contracts he negotiated for selling the pigs, with “$600,000 turnaround

from loss to profit.” But Kingsley Livestock’s line of credit came due at the end of

2017; Kingsley Livestock had drawn the entire $1.5 million line of credit. For the

bank to increase the credit line, the partnership needed to “sign a UCC agreement

which would give [the bank] a lien against the hogs being sold in the partnership”

and complete a capital call to pay the bank for the cash lost by the partnership up

to that point. Fedie testified neither occurred because C2P would not agree to the

terms. Fedie, on behalf of Kingsley Livestock, thought the terms were acceptable

because “[b]ased on results from 2017, it was sure obvious that with the contracts

that [the partnership] had in place, [it] had a much better opportunity to make a

profit than before.” Without the line of credit being extended, the partnership

“essentially collapsed.”

       Fedie testified that while two different operations used the one bank

account, “[e]ach business had their own separate accounting system and the funds
                                         18


were applied to each separately, as they were supposed to be.”             But Fedie

admitted there were bookkeeping errors along the way, which began “during the

middle part of 2016.”       According to Fedie, some of the vendors—like

veterinarians—were not dividing up expenses between the partnership’s bills and

individual members’ bills. This was a small part of the problem.

              The big part of it is the fact that the hogs were being sold
      through the same brokerage company . . . that the partnership was
      selling through, . . . and I don’t know why, but they continually got
      everything mixed up . . . and part of the problem was the fact that . . .
      I know of at least a few loads of hogs that went in with some of the
      partnership hogs in one part of the truck and [hogs Dean owned
      personally] in the other part of the truck. And, of course—and then
      the check, when it came in from [the brokerage company], would you
      believe was entirely 100 percent made out to [Kingsley Livestock],
      which was collecting all of the funds.
              And so then we had to go back through all of those things and
      finally got to the point at the end of 2016, where I cornered the
      bookkeeper because I had just put together some information for a
      meeting with Dean Dekkers and the shareholders that was grossly
      wrong, and I got together with the bookkeeper and I said, What’s
      going on here? And we went through the first three months of 2017
      and I said, We’re going to have to go through a complete audit, and
      we’re going to go all the way back to January 1 of 2015, and take a
      look at every single transaction that went through the account and
      see how—and see what’s wrong with it, which, of course, at that point
      she promptly left and took her accounting notes with her.
              So we had to start over with a new—a very good bookkeeper,
      who had a lot of experience in auditing, and we had to go through a
      complete audit procedure through the balance of 2017 . . . on behalf
      of the partnership and C2P . . . . [W]e finally got the audit completed
      and got the corrections made to the accounting system by the
      second week of January, 2017.

Fedie admitted that the C2P investors were given some inaccurate reports. He

testified he never informed the investors of the errors or provided them with the

correct numbers because “[he] was never given permission to do that. [He has]

never talked to the shareholders since the first of January, 2018.” Fedie said

2000–3000 head of hogs were applied to the wrong account, but he never had any
                                         19


intention of producing incorrect figures to the investors. Fedie testified he had a

medical issue in late 2016 and early 2017, which led his doctor to prescribe him

Oxycodone. That “result[ed] in some addiction” until “[p]robably August 2017.”

      During Fedie’s testimony, he was also asked about a salvaged boat Agri

Control bought for $94,900. It also paid for a docking fee in Florida, repair and

maintenance, and boat insurance. The corporation also paid for a motor home,

repairs and maintenance, fuel and utilities. Fedie testified these were business

expenses; he traveled for the corporation and used the motor home to stay in

rather than hotels.    He testified he used the boat to entertain clients and

prospective clients. Fedie testified he used the boat personally as well but claimed

he covered his own expenses on those outings.

      Dean Dekker also testified, claiming if C2P was told the partnership had lost

$300,000 at the end of 2015, C2P would not have participated in the capital call; it

would have finished out with the pigs they had and then been done. On rebuttal,

Dean was asked about a new exhibit, which he testified was a bank statement for

C2P—an account he opened in January 2015.            The bank statement showed

credits or deposits of $375,000, which Dean testified was the money he collected

from the C2P investors that went through escrow. Then, once the partnership

agreement and master services agreement were signed on January 19, 2015, the

money was released from escrow and a check was sent to C2P to deposit in its

checking. The statement also included a picture of a check that was written on

January 19, 2015 for $375,000 to “Escrow Account for C2P Pigs, LLC”—showing

how the $375,000 got into the account.

      The case went to the jury, which returned the following verdict:
20
                                         21




       The district court entered judgment against Agri Control in favor of C2P for

$300,000 and against Agri Control and Fedie, joint and severable, for the

partnership for $660,000.

       Later, Fedie and Agri Control moved for a judgment notwithstanding the

verdict (JNOV). They argued (1) both defendants were entitled to directed verdicts

dismissing the fraudulent-misrepresentation claims because there was insufficient

evidence; (2) both defendants were entitled to directed verdicts dismissing breach-

of-fiduciary-duty claims, claiming there was not sufficient evidence to establish that

either defendant was a fiduciary or owed a fiduciary duty to the plaintiffs; (3) Fedie

was entitled to a directed verdict regarding piercing the corporate veil; (4) both
                                           22


defendants were entitled to a directed verdict on all claims because the plaintiffs

failed to present substantial evidence as to any damages that were incurred; and

(5) both defendants were entitled to directed verdicts on all claims asserted by the

partnership because there was not sufficient evidence to prove the partnership

“was, in fact, in existence.”

       The defendants also moved for new trial, asserting (1) the plaintiffs engaged

in misconduct by misrepresenting that the partnership was an entity capable of

pursuing a claim when, in fact, the entity was dissolved in 2019; (2) the damages

awarded were excessive and appear to have been influenced by passion and

prejudice; (3) the verdicts against the defendants were not supported by

substantial evidence; (4) exhibit 86—the bank statement from C2P showing

$375,000 was deposited in January 2015—was erroneously admitted because it

was not on the plaintiffs’ exhibit list; and (5) there was an irregularity in the jury

instructions that misled the jury and invalidates its verdict on fraudulent

misrepresentation.

       C2P and the partnership resisted and, after a hearing on the motions, the

district court denied both in their entirety. Fedie and Agri Control appeal.

II. Discussion.

       A. Fraudulent Misrepresentation.

       The jury found that both Fedie and Agri Control made fraudulent

misrepresentations to both C2P and the partnership. In making its determination,

the jury was instructed that the plaintiffs had the burden to prove all of the following:

                1. (a) The defendants, on or about one or more of the following
       dates:
                October 31, 2015
                                         23


               December 31, 2015
               July 31, 2016
               September 30, 2016
               December 31, 2016
               July 31, 2017
               made representations to C2P Pigs and C2P Pigs/Kingsley as
       to the income, expense, and assets of Kingsley Livestock; or
               (b) The defendants, in August of 2014, represented that they
       had arranged a $1,500,000 line of credit to finance the hog venture
       with C2P Pigs.
               2. One or more of the representations was false.
               3. The false representation was material.
               4. The defendant knew the representation was false.
               5. The defendant intended to deceive either C2P Pigs, its
       members, or C2P Pigs/Kingsley.
               6. Either C2P Pigs or C2P Pigs/Kingsley acted in reliance on
       the truth of the representation and was justified in relying on the
       representation.
               7. The representation was a cause of the plaintiffs’ damage.
               8. The amount of damage.

       Directed Verdict. The defendants argue the jury should not have been

allowed to decide the fraudulent-misrepresentation claims because their motion for

directed verdict should have been granted or, alternatively, the district court should

have granted their motion for JNOV.           They focus their argument on two

representations: the December 31, 2015 financial report, stating it was not wrong

or “false,” it was just reported on a cash basis rather than an accrual basis; and

the statement Kingsley had a $1.5 million line of credit exclusively for the use of

the partnership, which they claim Agri Control and Fedie never said—C2P just

assumed that the line of credit was exclusive to their partnership with Kingsley

Livestock.

       “A motion for [JNOV] is intended to allow the district court to correct any

error in denying a motion for directed verdict.” Van Sickle Constr. Co. v. Wachovia

Com. Mortg., Inc., 783 N.W.2d 684, 687 (Iowa 2010). “Accordingly, the motion for
                                          24


[JNOV] must rely on the matters raised in a previous motion.” Id. We review the

denial of a motion for JNOV and the denial of a motion for directed verdict for

correction of errors at law. Id.; Crow v. Simpson, 871 N.W.2d 98, 105 (Iowa 2015).

“Our review is limited to those grounds raised in the moving party’s motion for a

directed verdict.” Pavone v. Kirke, 801 N.W.2d 477, 487 (Iowa 2011).

       “Our role is to decide whether there was sufficient evidence to justify

submitting the case to the jury when viewing the evidence in the light most

favorable to the nonmoving party.” Van Sickle Constr. Co., 783 N.W.2d at 687.

“Each element of the plaintiff’s claim must be supported by substantial evidence to

warrant submission to the jury.” Id. Evidence is substantial if a reasonable mind

would find it adequate to support a finding. Id. “[W]e review the evidence in the

light most favorable to the nonmoving party to determine whether the evidence

generated a fact question.” Yates v. Iowa West Racing Ass’n, 721 N.W.2d 762,

768 (Iowa 2006). “A party moving for directed verdict is considered to have

admitted the truth of all evidence offered by the other party as well as every

favorable inference that may fairly and reasonably be deduced from it.” McClure

v. Walgreen Co., 613 N.W.2d 225, 230 (Iowa 2000).

       The defendants focus on the December 31, 2015 financial report and the

initial claim regarding the $1.5 million line of credit. They argue the plaintiffs were

limited to these because their only evidence of “acting in reliance on the truth of

the representation” was Dean’s testimony—backed up by CPA Baker—that if C2P

had known the partnership lost $300,000 in net income by the end of 2015, it would

have ended the partnership and not participated in another capital call. We note

the investors were also given a October 31, 2015 report, which predated the capital
                                         25


call Dean testified C2P would not have participated in if it had known the true state

of the financials.

       The defendants maintain the December 31, 2015 financial report was not

“false,” it was just kept under a cash basis rather than an accrual basis—which is

an appropriate way to keep books under generally accepted accounting principles.

But this claim was contradicted by the testimony of CPA Baker. First, Baker

testified that the December 31, 2015 financial report was not prepared on a cash

basis; “[t]he fact that there’s accounts payable would tell me it’s based on an

accrual basis.” But also, Baker testified as to the “significant discrepancies” in the

books kept by the bookkeeper and what was being reported to C2P. In the October

31, 2015 financial report given to C2P, Fedie—acting on behalf of Agri Control—

reported the partnership had a net income loss of $61,799. But the partnership’s

books showed the loss was actually $114,038.             At trial, Fedie offered no

explanation why the report given to C2P included about half of what the

partnership’s books showed the loss was at that time. In considering whether the

verdict should have been in favor of the defendants, we credit the testimony of

Baker, as one of the plaintiffs’ witnesses. See McClure, 613 N.W.2d at 230. There

was substantial evidence the defendants made false representations to the

plaintiffs before December 31, 2015, so the district court was correct to not grant

the motion for directed verdict or JNOV.12




12Because the jury instruction is written as an “or,”—requiring the jury to find just
one of the financial reports or the claim regarding the line of credit was a false
representation—we do not consider the defendants argument about the line of
credit.
                                           26


         New Trial. In the alternative, the defendants argue they should be granted

a new trial on the plaintiffs’ fraudulent-misrepresentation claim because the jury

instruction was misleading. They argue the use of “the defendant” in the singular

in paragraphs 4 and 5 “confus[ed] the jury and its verdict by implying that [it] only

needed to make the findings against one of the [d]efendants rather than both of

them.”

         But Fedie and Agri Control failed to object to this jury instruction before it

went to the jury, so error is waived. See Iowa R. Civ. P. 1.924 (“[A]ll objections to

giving or failing to give any instruction must be made in writing or dictated into the

record, out of the jury’s presence, specifying the matter objected to and on what

grounds.      No other grounds or objections shall be asserted thereafter, or

considered on appeal.”). And the defendants’ contention they can raise the issue

for the first time in a motion for new trial is incorrect. See, e.g., Julian v. City of

Cedar Rapids, 271 N.W.2d 707, 708–09 (Iowa 1978) (reversing the district court’s

grant of a new trial on grounds not raised before submission of instructions to the

jury). “Iowa Rule of Civil Procedure 1.924 now makes clear that, with respect to

jury instructions, untimely objections may not be considered.” Loehr v. Mettille,

806 N.W.2d 270, 278 (Iowa 2011).            “[F]ailure to make a contemporaneous

objection will preclude a party from raising the matter on appeal if the motion for

new trial is denied.” Id. at 279. This comports with “the general rule that parties

are not permitted to delay objections until it is too late for the problem to be

corrected. Thus, errors to which objection could be made at trial may not be raised

for the first time as grounds for new trial.” Rudolph v. Iowa Methodist Med. Ctr.,

293 N.W.2d 550, 555 (Iowa 1980).
                                          27


       B. Breach of Fiduciary Duty.

       The defendants argue the court should have granted their motion for

directed verdict as to the breach-of-fiduciary-duty claims because neither Fedie

nor Agri Control was in a fiduciary relationship with the plaintiffs.

       “Some relationships necessarily give rise to a fiduciary relationship,” such

as “those between an attorney and client, guardian and ward, principal and agent,

and executor and heir.” Kurth v. Van Horn, 380 N.W.2d 693, 696 (Iowa 1986).

There are other instances where fiduciary duties may not be automatically

implicated by the type of relationship, yet “the particular facts and circumstances

involved in” the case may give rise to a fiduciary relationship. Weltzin v. Cobank,

ACB, 633 N.W.2d 290, 293 (Iowa 2001); see also Kurth, 380 N.W.2d at 696

(“Because the circumstances giving rise to a fiduciary duty are so diverse, any

such relationship must be evaluated on the facts and circumstances of each

individual case.”).

       Generally, “[a] fiduciary relation exists between two persons when one of

them is under a duty to act for or to give advice for the benefit of another upon

matters within the scope of the relation.” Kurth, 380 N.W.2d at 695 (citation

omitted).

       Some of the indicia of a fiduciary relationship include the acting of
       one person for another; the having and the exercising of influence
       over one person by another; the reposing of confidence by one
       person in another; the dominance of one person by another; the
       inequality of the parties; and the dependence of one person upon
       another.

Id. at 696 (citation omitted).

       Similarly, the jury was instructed:
                                         28


       [A] fiduciary relationship is a relationship of trust and confidence on
       a subject between two persons. One of the persons is under a duty
       to act for or give advice to the other on that subject. Confidence is
       placed on one side and domination and influence result on the other.
               Circumstances that may indicate the existence of a fiduciary
       relationship include the acting of one person for another, the having
       and exercising of influence over one person by another, the placing
       of confidence by one person in another, the dominance of one
       person by another, the inequality of the parties, and the dependence
       of one person upon another. None of these circumstances is more
       important than another. It is for you to determine from the evidence
       whether a fiduciary relationship existed between the parties.

The defendants argue they were not in fiduciary relationships with C2P or the

partnership because “Agri Control and Fedie were not acting for C2P and [the

partnership]; instead, they were acting together with [them]. None of the parties

had any particular influence over the other nor any dominance. There was clearly

no inequality of parties whereby one was dependent upon the other.”

       But the facts do not align with the defendants’ argument. Agri Control—and

by extension, Fedie—was responsible for the management of the venture; it was

the one with access to all of the information the partnership needed to make

decisions, making the partnership dependent on it. Even if the members of C2P

and the partnership were savvy about pig ventures and not reliant on the

defendants’ expertise, the plaintiffs still depended on Agri Control and Fedie to

both obtain and accurately report information—as it was contractually obligated to

do by the management services agreement. For example, Dan Cudmore was

hired to oversee the partnership’s pigs; he compiled data on how each group was

doing and gave those reports to Fedie and Agri Control. With this information, the

profitability of each group could be determined, as well as highlighting what specific

issues were costing the most money—feed, veterinary bills, high mortality rate,
                                          29


etc. Similarly, all of the partnership’s bills went to Agri Control, so they could be

paid and recorded. C2P and the partnership depended on Agri Control to not only

pay the bills, but also accurately and reliably report the partnership’s information

so it could make decisions going forward.

       The parties’ access to information was unequal. Cudmore’s testimony

about attending a meeting with the C2P investors highlighted that. At that meeting,

Fedie gave a financial report “that really made one think that this—this

[partnership] was going pretty well.” But Cudmore had completed the closeout

reports and spoke to bookkeepers in Fedie’s office; his access to internal

information made him aware the partnership did not actually have “that money.

[He] didn’t see that kind of profitability.” From its superior vantage point, Agri

Control—acting through Fedie—had influence over C2P and the partnership.

       There is substantial evidence of a fiduciary relationship between the

defendants and plaintiffs.

       C. Piercing Corporate Veil.

       The defendants argue the district court should have granted their motion for

directed verdict or JNOV as to the partnership’s request to pierce the corporate

veil of Agri Control to get to Fedie for its breach-of-contract claim. In other words,

they argue only Agri Control should be liable for the $400,000 judgment against it

for breach of contract against the partnership.

       Piercing the corporate veil requires exceptional circumstances. See Briggs

Transp. Co. v. Starr Sale Co., 262 N.W.2d 805, 810 (Iowa 1978). That said, “the

corporate entity should be disregarded where doing so would prevent the parent

from perpetuating a fraud or injustice, evading just responsibility or defeating public
                                          30


convenience.” Id. Factors to be considered in determining whether the veil should

be pierced include whether

       (1) the corporation is undercapitalized, (2) the corporation lacks
       separate books, (3) its finances are not kept separate from individual
       finances, or individual obligations are paid by the corporation, (4) the
       corporation is used to promote fraud or illegality, (5) corporate
       formalities are not followed, or (6) the corporation is a mere sham.

Id.

       The defendants moved for directed verdict, arguing:

       There has been no evidence and are not sufficient evidence in the
       record to establish that the corporation was undercapitalized, that the
       finances were not kept—that were—the finances—that finances
       were not kept separate from individual finances, that the corporation
       was used primarily to provoke fraud or illegality, or that corporate
       formalities are not—were not followed.
               I think the evidence shows to the contrary, that Agri Control
       and Mr. Fedie, he signed contracts and agreements, and they were
       signed by the—as a corporation by Mr. Fedie, as the president of the
       corporation, and that a valid corporation existed and that he had at
       all times operated in making contracts as a corporation and that the
       formalities of a corporation were, in fact, being followed.
               There’s no evidence that he was commingling any of his
       individual finances with the corporation or that individual obligations
       were being paid by the corporation.

In its written resistance filed after trial,13 the partnership argued substantial

evidence supported the jury’s finding that the corporate veil should be pierced

under either a theory that Fedie used the corporation to pay for his individual

obligations—such as buying and refurbishing a boat—or that Fedie continued to

operate Agri Control to promote the fraud he was perpetrating on the partnership.




13 The district court reserved ruling on the motion for directed verdict until after the
jury reached a verdict. See Larkin v. Bierman, 213 N.W.2d 487, 490 (Iowa 1973)
(stating the better practice is to reserve ruling on the directed verdict motion until
after the jury has rendered verdict, so as to avoid retrial).
                                          31


       In the district court’s written denial of the defendants’ post-trial motions, the

court focused on the “personal expenses of Fedie being paid by corporate monies”

and that a reasonable juror “could conclude Fedie was promoting fraud by his use

of these monies when the business venture was in dire financial straits.”

       “[A] corporate officer is individually liable for fraudulent corporate acts which

he or she participated in or committed.” Id. at 809. Here, as part of the special

verdict, the jury concluded that Fedie made fraudulent misrepresentations to the

partnership. Because the jury instruction on fraudulent misrepresentation limited

the jury’s consideration to financial reports Fedie gave on behalf of Agri Control

and the thirteen-page document Fedie handed out to possible C2P investors

regarding a marketing opportunity to Agri Control, the jury had to have concluded

Fedie—while      acting    on    behalf    of    Agri    Control—made        fraudulent

misrepresentations. This is sufficient to pierce the corporate veil and hold Fedie

personally liable.

       Additionally, commingling of funds occurs when the same account is used

to deposit fees and pay for expenses for both personal and business use. See

Iowa Sup. Ct. Bd. of Prof’l Ethics & Conduct v. Sunleaf, 588 N.W.2d 126, 126 (Iowa

1999) (discussing attorney trust account commingling). Activities such as using

corporate funds for personal purposes, mixing corporate and personal accounts,

and commingling assets are factors weighed under this element. See 1 Williams

Meade Fletcher, Fletcher Cyclopedia of the Law of Corporations § 41.50 (Sept.

2021 update). Fedie testified the purchase of the salvaged boat for $94,900 as

well as the docking fees in Florida, repair and maintenance, and boat insurance

were business expenses that were properly paid for by the corporation. But the
                                             32


corporation is an agriculture-based business that operates out of the Midwest. The

plaintiffs generated at least a jury question as to whether Fedie was using Agri

Control’s funds to purchase personal items. See Woodruff Constr., L.L.C. v. Clark,

No. 17-1422, 2018 WL 3913776, at *6 (Iowa Ct. App. Aug. 15, 2018) (“Separate

finances are not merely the existence of an account with the corporation’s name

on it.”).

        D. Admission of Exhibit on Rebuttal.

        The defendants challenge the admission of plaintiffs’ exhibit 86, C2P’s bank

statement for January 2015, which was admitted during Dean’s rebuttal testimony.

On appeal, the defendants contend the exhibit “had not been previously disclosed

to [them] or listed on the Plaintiffs’ exhibit list.” Additionally, they claim, “This exhibit

could have easily been designated and offered by the Plaintiffs during their case

in chief as proof of that contention. Instead, the Plaintiffs concealed this exhibit

from the Defendants and did not offer it until their rebuttal.”

        At trial, the defendants claimed exhibit 86 should not be admitted because

it was “not previously provided.” The plaintiffs responded, stating, “We obtained

and produced electronically all of the bank records that pertained to C2P Pigs.

That’s what this is.” The court then turned back to the defendants asking, “[H]aving

heard that, in fact, it’s a part of the bank records previously disclosed, do you take

any exception to that?” The defendants acquiesced, responding, “I can’t, Your

Honor, without—I mean, there are lots of records to have to go back and look at to

determine whether it was.” The district court never ruled on whether the document

was previously disclosed because the defendants gave up their claim it was not.
                                          33


The defendants cannot now renew that claim and, even if they could, we would

have no way of evaluating it. We do not consider that part of their argument further.

          We are unclear as to the rest of the defendants’ argument. They appear to

be arguing that exhibit 86 should have been excluded because the plaintiffs failed

to include it on their exhibit list at least seven days before trial, as was required by

the trial scheduling and discovery plan; it was improper rebuttal evidence because

it should have been offered during the plaintiffs’ case-in-chief; or both. But the

defendants do not elucidate either of these arguments; they offer no framework to

review the admission of the evidence in light of the respective arguments nor any

authority to support exclusion of the evidence as the proper remedy. We decline

to take on their advocacy for them. See State v. Coleman, 890 N.W.2d 284, 304

(Iowa 2017) (Waterman, J., dissenting) (“Judges cannot assume the role of a

partisan advocate and do counsel’s work.”).

          E. Jury Instructions.

          The defendants challenge some of the instructions given to the jury. To

preserve error on a jury instruction, the defendants were required to raise the

specific objection to the instruction “at a time when the district court can take

corrective action.” Schmitt v. Koehring Cranes, Inc., 798 N.W.2d 491, 496 (Iowa

Ct. App. 2011). Raising the issue to the court before the instructions went to the

jury was sufficient; the defendants were not required to re-raise the issue in their

motion for new trial. See id. (concluding jury-instruction issues were preserved

even though objecting party did not raise the issue in its motion for JNOV or new

trial).
                                            34


          We review challenges to jury instructions for correction of errors at law.

State v. Walker, 600 N.W.2d 606, 608 (Iowa 1999). “We review the trial court’s

instructions ‘to determine whether they correctly state the law and are supported

by substantial evidence.’” Id. (citation omitted). “Instructional errors do not merit

reversal unless prejudice results.” Rivera v. Woodward Res. Ctr., 865 N.W.2d 887,

892 (Iowa 2015). “Prejudice occurs and reversal is required if jury instructions

have misled the jury, or if the district court materially misstates the law.” Id.

          Instruction No. 32. First, the defendants challenge instruction 32, which

states:

                              Plaintiff Breach of Fiduciary Duty
                   The plaintiffs, C2P Pigs and C2P Pigs/Kingsley, have
          asserted a claim for breach of fiduciary duty against the defendants,
          Mr. Fedie and Agri Control. For C2P Pigs and C2P Pigs/Kingsley to
          be awarded damages against Mr. Fedie and Agri Control for their
          breach of fiduciary duty claim, C2P Pigs and C2P Pigs/Kingsley must
          prove all of the following propositions:
                   1. A fiduciary relationship existed between the plaintiffs and
          the defendants.
                   2. During the existence of the fiduciary relationship, the
          defendants breached a fiduciary duty.
                   3. The breach of the fiduciary duty was a cause of damage to
          the plaintiffs.
                   4. The amount of damage.
                   If C2P Pigs and C2P Pigs/Kingsley have failed to prove any
          of these propositions, C2P Pigs and C2P Pigs/Kingsley cannot
          recover damages. If C2P Pigs and C2P Pigs/Kingsley has proved
          all of these propositions, C2P Pigs and C2P Pigs/Kingsley is entitled
          to recover damages in some amount.

Here on appeal, the defendants argue the use of “plaintiff” in the title “is confusing,”

that the instruction implies there was a fiduciary duty between the plaintiffs and

defendants, and the jury should have been required to make a “threshold

determination that a fiduciary relationship existed before there could be a

consideration of a breach of that duty.”
                                          35


       At trial, the defendants challenged instruction 32, stating:

       [A]s I mentioned yesterday, the fiduciary is—there should be an
       instruction or, excuse me, a determination in the verdict instruction
       as to making a determination whether or not Agri Control or Mr. Fedie
       was, in fact, a fiduciary. I think there is instruction—yes, okay.
       Anyway, just so they have to make a determination of the fiduciary
       before they can determine whether there was a breach of fiduciary
       duty.

The defendants failed to preserve a challenge as to the title of the instruction or

any wording in the instruction that implies a fiduciary duty. See Meier v. Senecaut,

641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of appellate review

that issues must ordinarily be both raised and decided by the district court before

we will decide them on appeal.”). The district court denied their objection as to a

separate instruction requiring a “threshold determination” about whether a fiduciary

relationship existed, so we review that ruling.

       We note that instruction 32 as worded requires the jury to first determine,

under paragraph 1, whether “a fiduciary relationship existed between the plaintiffs

and the defendants.” While “the district court is required to instruct the jury as to

the law applicable to all material issues in the case,” “the court is not required to

give any particular form of an instruction.” State v. Becker, 818 N.W.2d 135, 141

(Iowa 2012), overruled on other grounds by Alcala v. Marriot Intern., Inc., 880

N.W.2d 699, 708 n.3 (Iowa 2016). “A trial court is . . . not required to instruct in the

language of requested instructions so long as at the topic is covered.” State v.

Bolinger, 460 N.W.2d 877, 880 (Iowa Ct. App. 1990). The instruction required the

jury to make the determination about the fiduciary status as part of the elements

the plaintiffs had to prove, thus there was no rationale for imposing a separate

step. And, in deciding what language to use “to convey a particular idea to the
                                            36


jury,” the trial court’s discretion is “rather broad.” Stringer v. State, 522 N.W.2d

797, 800 (Iowa 1994).         The district court acted within its broad discretion in

declining to give an additional instruction on fiduciary relationships.

          Instruction No. 21. The defendants also challenge instruction 21, which

states:

                 C2P Pigs/Kingsley alleges that Agri Control breached the
          Management Services Agreement in one or more of the following
          ways:
                 1. Paying itself management fees which were not due under
          the terms of the agreement;
                 2. Failing to maintain accurate and complete financial records
          kept in accordance with generally accepted accounting principles
          showing all partnership assets, liabilities, income, and expenditures;
                 3. Providing materially inaccurate and misleading financial
          reports to C2P and its members;
                 4. Failing to establish and maintain one or more bank
          accounts devoted to partnership funds;
                 5. Failing to follow the terms of the partnership agreement
          when managing finances of the C2P Pigs/Kingsley partnership;
                 6. Failing to perform services in a good and workmanlike
          manner;
                 7. Failing to fully disclose any and all circumstances that could
          and did cause a conflict of interest between the respective interests
          of the Kingsley partnership and Agri Control;
                 8. Failing to timely and completely communicate with the
          partnership regarding its performance of services;
                 9. Failing to provide complete and accurate written reports on
          a quarterly basis showing operational and financial matters;
                 10. Failing to prepare balance sheets and income/expense
          statements after every sale of livestock within thirty (30) days after
          the close of the relevant period;
                 11. Accepting work and obligations inconsistent or
          incompatible with Agri Control’s obligations to be rendered for the
          partnership pursuant to the Management Services Agreement.

          On appeal, the defendants challenge paragraphs two and four. They argue

there was “no evidentiary support” that Agri Control failed to maintain financial

records in accordance with generally accepted accounting principles or failed to

establish and maintain one or more bank account.               But these are not the
                                          37


challenges they raised to the jury instruction at the district court. At trial, they

argued:

              Regarding Instruction Number 21, I think that in that
       instruction that there’s too much duplication, which is going to
       confuse the jury and to allow them too many options; for example,
       two says, Failing to perform and maintain adequate and complete
       financial records kept in accordance with accepted accounting
       principles showing all the partnership assets, liabilities, et cetera.
              Number 3 says, "providing material,—“materially inaccurate
       and misleading financial records." That’s the same—that’s the same
       thing, failing to maintain adequate—adequate records, and then
       producing inaccurate records is essentially saying the same thing.
              Number 4, failing to maintain a partnership bank account
       devoted exclusively to partnership funds, that that’s not a
       requirement. The requirement was of the contract to keep separate
       records for the partnership, which was done, not that it was required
       that they have a separate bank account exclusively for the
       partnership funds.
              Five is failing to follow the terms of the partnership agreement
       when managing finances, that that’s the same as failing to maintain
       adequate records, providing inaccurate and misleading information,
       and the same as four. I mean, four fits in there also.
              Six, failing to perform services in a good and workmanlike
       manner. I don’t think that there was ever established in this evidence
       what is a good and workmanlike manner for performing the type of
       services that were contracted for and, therefore, it’s left to the jury to
       decide for themselves what they think was good and workmanlike,
       without anything standard for them to go by.
              Seven, failing to disclose any and all circumstances that could
       and did cause a conflict of interest. I don’t know where that is in the
       contract that says that they’re obligated not to—or required to
       disclose any such circumstances.
              Eight, failing to timely and completely communicate with the
       partnership regarding the performance of the services. I’m going to
       skip by that.
              Number 9, I think, is duplicative, failing to provide complete
       and accurate writing agreements quarterly. That’s the same as
       maintaining records and in providing inaccurate and misleading
       information.
              Ten, failing to prepare balance sheets. Once again, that’s the
       same as maintaining accurate and complete records.
              And 11, I don’t know where in the contract that they’re
       required to do that.
              And that’s all.
                                          38


We do not consider whether substantial evidence supports instructing the jury on

paragraphs two and four because the issue was not preserved.

         The defendants did raise the theme of “too much duplication” to the trial

court, which they raise again on appeal. But they have cited no authority to support

a finding that “duplication” is an error in a jury instruction, let alone a reversible

error.

         Instruction No. 41. Finally, the defendants state in passing, “Although

Instruction No. 41 informs the Jury that a party cannot recover duplicate damages,

that appears to be exactly what happened in this case.” This is not a challenge to

the jury instruction itself; we do not review instruction 41.

         F. Damages.

         The defendants argue the court should have granted their motion for new

trial under Iowa Rule of Civil Procedure 1.1004(6) because the jury’s award of

damages is unsupported by the evidence. They also claim the damages awarded

are “[e]xcessive . . . and appear[] to have been influenced by passion or prejudice.”

See Iowa R. Civ. P. 1.1004(4).

         On appeal, the defendants argue the evidence does not support the amount

of damages awarded—not the total amount awarded, the apportionment between

C2P and the partnership, nor the specific amounts for each party as to each claim.

But these issues have not been preserved for our review. The defendants raised

some issues regarding the damages in their motion for new trial, but the district

court failed to consider or rule on the damages and the defendants failed to file a

rule 1.904 motion seeking a ruling. See State v. Walker, 304 N.W.2d 193, 195

(Iowa 1981) (“Our rule is that, when a motion is not ruled on in the trial court, and
                                          39


there is no request or demand for ruling, error has not been preserved.”); see also

Meier, 641 N.W.2d at 537 (“When a district court fails to rule on an issue properly

raised by a party, the party who raised the issue must file a motion requesting a

ruling in order to preserve error for appeal.”).

III. Conclusion.

       The defendants have not shown the district court committed a reversible

error; we affirm the judgment against them.

       AFFIRMED.